PER CURIAM.
Albert H. Doles, Jr., appeals the district court’s orders denying his motion filed under 28 U.S.C. § 2255 (2000) and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Doles, No. CR-00-202 (E.D. Va. Mar. 20 & Apr. 25, 2002).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Doles’ conclusory and speculative claim that the United States entrapped him into distributing drugs within 1000 feet of a school lacks merit.